Citation Nr: 0100680	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-18 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet.

2.  Entitlement to service connection for calcified 
granulomas of the lung.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1999, which denied service connection for "plantar 
warts (claimed as foot condition)," post-traumatic stress 
disorder (PTSD), and "calcified granulomas of the lung 
(claimed as lymphoma due to Agent Orange)."  The veteran 
appealed, and in the course of appellate development, in May 
2000, service connection for PTSD was granted.  That decision 
constituted a complete grant of benefits sought on appeal, 
i.e., service connection.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  However, in June 2000, the veteran 
submitted a notice of disagreement with the 30 percent rating 
assigned for PTSD.  He must be furnished a statement of the 
case as to that issue.  See Manlicon v. West, 12 Vet.App. 238 
(1999).  

The veteran's claim, filed in October 1998, included a claim 
for service connection for "lypoma" as a result of Agent 
Orange exposure, and he stated that records of surgery and 
treatment were at a VA medical center (VAMC).  Although the 
RO construed this as a claim for service connection for 
"lymphoma," it appears, from the context of his subsequent 
statements, including his hearing testimony in December 1999, 
that, in his claim for service connection for "lypoma," he 
was actually referring to "lipoma," for which he had 
received surgical treatment at a VAMC in May 1998.  In 
addition, private medical records show that the veteran had a 
lipomatous lesion excised from the right lower quadrant in 
July 1989.  However, the RO has not considered that issue, 
and, accordingly, the Board does not have jurisdiction over 
it at this time.  Consequently, the issue of service 
connection for multiple lipomas is referred to the RO for 
initial development and consideration, in accordance with the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  If 
the claim is denied, he should be afforded a reasonable 
opportunity to perfect an appeal for consideration with the 
other issues currently on appeal.

In connection with the claim concerning "lipomas," the 
Board also notes that service medical records show that the 
veteran was treated for "boils" in the axillae in August 
and September, 1969, and VA treatment records dated in 
December 1997 and January 1998 note a history of "boils" in 
the axillae and groin, which, at that time, had not been 
present for about six months.  The veteran should asked to 
clarify whether he is claiming that the "boils" are the 
same disability as the lipomas, or, if not, whether he also 
wishes to claim service connection for such a skin condition, 
as a separate disability.  The RO should take appropriate 
action, based upon his response.  

Concerning the issues which have been developed for appellate 
consideration, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines and expands the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).    

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  Where there is 
insufficient medical evidence for a decision, such 
examination will be deemed necessary if the evidence of 
record contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that such disability or symptoms 
may be associated with the claimant's active service.  Id. 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)). 

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

With regard to the new duty to assist requirements, the Board 
finds that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  

Specifically, as noted above, the veteran's claim filed in 
October 1998 included the issue of service connection for 
"lypoma" as a result of Agent Orange exposure, claiming 
that records of surgery and treatment were at a VA medical 
center (VAMC).  The RO construed this as a claim for service 
connection for "lymphoma," and, for unexplained reasons, 
further interpreted that claim as "calcified granulomas of 
the lung," and denied service connection for that disorder.  
The veteran perfected an appeal as to the issue of service 
connection for calcified granulomas of the lung, although he 
has not made specific contentions as to why he believes 
service connection should be granted.  Service medical 
records do not show calcified granulomas of the lung, and the 
separation examination report dated in April 1970 reported a 
chest X-ray as negative.  Subsequent to service, the evidence 
of record contains a report of a December 1989 private chest 
X-ray, which showed the hilar structures of the lungs to be 
somewhat prominent, felt to be due to some granulomas and 
vessels.  However, the lungs were clear, and the impression 
was negative chest.  On an Agent Orange protocol examination 
in December 1997, a granuloma was observed on a chest X-ray, 
and subsequent work-up and follow-up, including computerized 
tomography (CT) scans, have resulted in the conclusion that 
he had calcified granulomas in the hilar areas, and a nodule 
which was felt to be benign and stable.  

In view of the new notification and duty to assist 
requirements, the veteran should be contacted and asked to 
provide evidence of treatment prior to December 1989 for 
granulomas of the lungs, and/or other evidence to support his 
claim that he should be granted service connection for the 
disorder, including his own statements.  

In his claim filed in October 1998, the veteran also claimed 
service connection for "foot condition (skin and nail) 
problems."  This was interpreted as a claim for service 
connection for "plantar warts (claimed as foot condition)."  
However, the medical evidence of record shows recent 
treatment for tinea pedis and dystrophic nails of the feet, 
and the veteran's hearing testimony indicates that he is 
claiming service connection for those conditions.  It is also 
noted that according to a private medical record dated in 
October 1983, the veteran complained of an eruption on his 
feet since returning from Vietnam in 1969, for which he had 
been treated by "Dr. New and various others," without 
success.  The examination revealed tinea pedis, with 
onychomycosis on the right.  A similar history was provided 
in a VA treatment record dated in December 1997, when the 
veteran complained of a dry scaly rash of the feet since 
Vietnam.  The assessment was tinea pedis.  In December 1998, 
tinea pedis and ten toenail dystrophy were noted.  

However, unlike the lipomas, the RO addressed this evidence 
in its decision, and specifically referred to the evidence of 
"toenail fungus" in the supplemental statement of the case 
dated in March 2000.  Accordingly, that issue is properly 
before the Board, and the scope of the disability has been 
identified as a "skin disability of the feet" on the title 
page of the decision, to reflect the inclusion of all such 
symptoms.  In view of the VCAA, the veteran must be afforded 
an examination, to determine the likelihood that his current 
skin disorder of the feet was of service onset.  

In developing this issue, it is noted that the veteran, who 
served on active duty in Vietnam, was awarded the Combat 
Infantryman Badge.  He contends that his skin disorder of the 
feet began in Vietnam.  Accordingly, the provisions 
38 U.S.C.A. § 1154(b) are for application.  As interpreted by 
the Court, this statute requires a three-step sequential test 
to determine service connection for disabilities claimed to 
have been incurred during combat.  Collette v. Brown, 82 F.3d 
389 (1996).  Specifically, Collette requires that there be 
(1) satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of combat service, and, if 
so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The veteran should be furnished a 
statement of the case as to the issue of 
entitlement to a rating in excess of 30 
percent for PTSD, based on the veteran's 
notice of disagreement with that aspect of 
a May 2000 rating decision, filed in June 
2000.  He should be, and herein is, 
informed that if he wishes to appeal this 
decision to the Board, he must timely 
submit a substantive appeal.

2.  Concerning his claim for service 
connection for calcified granulomas of the 
lungs, The veteran should be contacted and 
informed that the chest X-ray in April 
1970 was negative, and that evidence of 
record first shows granulomas of the lungs 
in 1989.  He should be asked to provide 
evidence that the granulomas were of 
service onset, or otherwise related to 
service, including Agent Orange exposure, 
such as records of treatment prior to 
December 1989 for granulomas of the lungs, 
and/or other evidence to support his 
claim, including his own statements as to 
the reasons for his belief that service 
connection should be granted. 

3.  The RO should obtain any records 
identified by the record, and provide the 
veteran with notice and opportunity to 
obtain such records himself, if the 
requests are unsuccessful.  The results of 
the requests, whether successful or 
unsuccessful must be documented in the 
claims file, in accordance with the new 
notification requirements and development 
procedures contained in section 3 of the 
Act (to be codified as amended at 38 
U.S.C. § 5103A).  See VBA Fast Letter 00-
87 (November 17, 2000).  

4.  Regarding the claim for service 
connection for a skin disability of the 
feet, the veteran should be scheduled for 
a dermatological examination of the feet 
to determine whether he has a skin 
disability of either or both feet related 
to service.  The claims folder, to include 
a copy of this remand, must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  All 
indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  The 
examiner asked to provide opinions as to 
the following:  (1) The correct 
diagnosis(es) of any and all current skin 
disorders of one or both feet; (2) the 
likelihood that any such current 
disability was of service onset, or 
otherwise related to service, based on the 
medical evidence of record and the 
veteran's statements, to include whether 
the onset of the current disability is 
consistent with the circumstances of the 
veteran's combat service; and (3) the 
likelihood that a current disability is 
etiologically related to plantar warts 
documented in service.  The report should 
include the complete rationale for all 
conclusions reached.  

5.  The RO must review the claims file and 
ensure that the examination is adequate, 
and that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000).

6.  If the benefit sought on appeal 
remains denied as to any issue, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include 
38 U.S.C.A. § 1154(b), and Collette v. 
Brown, 82 F.3d 389 (1996), as discussed 
above.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	KAY HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



